[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  January 9, 2009
                                No. 08-10183                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 06-00112-CR-CAR-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CAREY GILBERT CHAPPELL,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (January 9, 2009)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     After a jury trial, Carey Gilbert Chappell appeals his conviction for bank
robbery, in violation of 18 U.S.C. § 2113(a). After review, we affirm.

                                I. BACKGROUND

      Because Chappell challenges the sufficiency of the government’s evidence

that he was the bank robber, we review the evidence linking Chappell to the

robbery.

      On August 14, 2006, at 11:07 a.m., a SunTrust Bank on Gray Highway in

Macon, Georgia was robbed. That morning, Wyvonia Gillespie, the bank’s

customer service representative, saw an African-American man run toward and

enter the bank. The man had a white T-shirt or towel over his head and was

screaming for help. The white covering was stained with a red substance that

appeared to be blood.

      Once inside the bank, the man staggered around and then tried to go through

a locked teller door. When he was unsuccessful, the man’s demeanor suddenly

changed. He stated, “this is a robbery,” jumped over a teller station, pointed

pepper spray at the teller, Kecia Cooper, and said “[g]ive me the money.” The man

grabbed Cooper’s teller drawer containing $7,980, jumped back over the counter

and left the bank. Cooper described the robber as about 5'5" with a small build.

      As the robber fled, a bank customer, Nathaniel Dunn, was walking up to the

bank. Dunn saw a man wearing dark clothing and a white towel over his face run



                                          2
out and go behind a nearby dumpster. When Dunn approached the dumpster, the

man said he would shoot Dunn if he did not get back, and Dunn retreated.

Moments later, Dunn saw the man get on a bicycle and leave the area.

         Police found the teller drawer in the grass near the dumpster. Inside the

dumpster was a small canister of pepper spray and a white T-shirt with orange

stains, which later were determined to be ketchup. Police also found a partial shoe

track on the teller counter, probably from a tennis shoe. The only identifiable

print, a partial palmprint found inside the bank, did not match Chappell. Of the

money taken, only five $20 bills were “bait bills,” meaning their serial numbers

had been recorded. Thus, of the $7,980 taken in the robbery, only $100 was in bait

bills.

         Photographs taken by the bank’s security camera show a dark-skinned man

in dark clothing with a white cloth covering his head and face. Because of this

cloth covering, none of the eyewitnesses saw the robber’s face clearly enough to

identify him. Neither Gillespie nor Cooper was able to identify Chappell in a

lineup, and Dunn was not asked to view a lineup.

         Although none of the eyewitnesses could identify Chappell, the government

presented a constellation of circumstantial evidence that Chappell was the bank

robber. For example, on the morning of the bank robbery, between 10:00 a.m. and



                                            3
12:30 p.m., Michael Preston, Jr., bumped into Chappell (whom he knew as “Gee”)

at a Circle-K convenience store behind the SunTrust bank. Chappell was dressed

in black and wearing “a white scarf thing” around his head. Chappell asked

Preston if he wanted to make some money, and Preston responded he did not.

       Around 11:30 that morning, Melando Hollings, who lived near the SunTrust

bank, found a man on his porch. The man was wearing a dark shirt and was

“scrunched down” on the floor of the porch looking out at the street. Hollings

described the man as sweaty. When Hollings asked what the man was doing on his

porch, the man asked Hollings for a ride to the Fort Hill area and told Hollings he

had money. Hollings refused, went into his home and got his handgun. Hollings

stood in the door and asked the man to leave. The man asked Hollings to “give

[him] a minute and [he’ll] go.” The man then left.

       Approximately twenty minutes after the robbery, Detective Robert Shockley

was in Hollings’s neighborhood behind the bank looking for the bank robbery

suspect.1 Shockley knocked on the door, and Hollings answered. Hollings gave

Shockley a description of the man he found on his porch. Two days later, Hollings

identified Chappell in a photo lineup. Hollings also identified Chappell at trial as



       1
        Shockley was flagged down by an unidentified man who indicated he had seen a man
run onto the porch of one of the houses and then run around the side of the house. Shockley
investigated, but did not find anyone around the outside of the house.

                                              4
the man on his porch.

       Several people who knew Chappell testified that he: (1) never had much

money; (2) did not have a job; (3) did not own a car; (4) was a small man; (5) was

from the Fort Hill area of Macon; (6) rode a bicycle; and (7) always wore black

clothing. When Chappell was arrested in a motel three days after the bank robbery,

police found approximately $300 in new clothing, including two black shirts still in

the shopping bag and a pair of sports shoes, and a blue Chevrolet Caprice.

Chappell had only $18, however, and the serial numbers did not match the stolen

bait bills.

       Subsequent police investigation revealed that, on the afternoon of the bank

robbery, Chappell purchased the Chevrolet from Hollis Hunt for $2,500 in cash.

According to Hunt, Chappell approached him and asked to buy the Chevrolet.

Chappell paid in twenty, fifty and hundred dollar bills and did not ask for a bill of

sale. Two days later, the police interviewed Hunt about the sale. Hunt gave the

police the $1,000 that was left of the money Chappell had paid him, but none of the

serial numbers matched the bait bills from the robbery.

       The government also called three witnesses who were housed at the Dooly

County jail with Chappell, all of whom testified that Chappell confessed to the

robbery. James Williams knew Chappell before they were incarcerated. Williams



                                           5
testified that on June 5, 2006, Chappell offered to sell Williams some jewelry he

said he had stolen from a jewelry store. Williams declined, and they parted ways.

       On July 4, 2006 Williams saw Chappell again. Chappell was looking for

money and told Williams that Hollis Hunt owed him money for the jewelry.

Williams took Chappell to Hunt to get the money. However, after Chappell left

Hunt, he told Williams he still needed money and asked Williams if he would “be

down with hitting a bank with him.” The next day, Williams, who was out on

bond for unrelated drug offenses, had his bond revoked and was placed in the

Dooly County jail (“Dooly”).

       While at Dooly, Williams encountered Chappell, who admitted to Williams

he had robbed a bank and explained that the police did not have the right money as

evidence in his trial because he had switched the bank robbery money with Hunt.

Chappell told Williams that the government had “nothing on him” and he was

“going to trial.”

       Corey Sheffield was housed next to Chappell for two weeks. During that

time, Chappell told Sheffield that he: (1) had committed the bank robbery, but

police did not have any evidence; (2) wrapped a towel around his head to hide his

face during the robbery; (3) put ketchup on the towel to pretend someone had hit

him; (4) obtained the teller drawer by threatening the teller with pepper spray; (5)



                                          6
rode off on his bike after the robbery; (6) threw the fifty dollar bills away because

they had dye on them; and (7) used some of the money to buy a car and new

clothes and hid the rest.

       Kenyon Gresham, who was Chappell’s cellmate at Dooly, testified that

Chappell said he: (1) had robbed a bank on Gray Highway; (2) was supposed to

rob the bank with someone else, but the other person was “locked up” so he did the

robbery by himself; (3) put a towel over his face so that the camera could not see

him and jumped over the counter to grab the money; (4) had a bottle of mace with

him during the robbery; (5) after the robbery, ran onto a porch, where someone

gave him a brown shirt to wear, and, after police left the area, ran back to the Fort

Hill area; (5) threw away some of the bills that could not be spent because they

“wasn’t no good”; and (6) used some money to buy a Caprice and let a girl keep

the rest.

                                 II. DISCUSSION

A.     Sufficiency of the Evidence

       To be convicted of bank robbery under § 2113(a), the government must

prove beyond a reasonable doubt that the defendant, through use of intimidation or

force and violence, took money that was in possession of a bank. See 18 U.S.C. §

2113(a). Chappell argues that the government failed to prove that he was the bank



                                           7
robber, stressing the absence of physical evidence linking him to the crime.2

       The government’s evidence established that: (1) in the month leading up to

the robbery, Chappell tried to recruit a friend to help him rob a bank; (2) Chappell

was in the vicinity of the bank on the morning of the robbery wearing, like the

bank robber, a white “scarf thing” on his head and asking a friend if he wanted to

make some money; (3) Chappell remained in the bank’s vicinity just after the

robbery and was found sweating and crouched on the stranger’s porch while

watching the street–i.e., hiding; (4) Chappell offered the stranger money if he

would transport him out of the neighborhood; (5) Chappell was known to wear

black and ride a bicycle and the bank robber wore black and fled the scene on a

bicycle; and (6) Chappell did not have a job, money or a car before the bank

robbery, but suddenly, on the afternoon of the robbery, had $2,500 in cash to buy a

car.

       In addition, the government presented three witnesses, Williams, Sheffield

and Gresham, who testified that Chappell confessed to them that he robbed a bank

and gave them details that were consistent with the modus operandi of the


       2
         We review de novo challenges to the sufficiency of the evidence, viewing the evidence
in the light most favorable to the government and resolving “all reasonable inferences and
credibility evaluations in favor of the jury’s verdict.” United States v. Robertson, 493 F.3d
1322, 1329 (11th Cir. 2007), cert. denied, 128 S. Ct. 1295 (2008). The evidence is sufficient if a
reasonable factfinder could have found that it established the defendant’s guilt beyond a
reasonable doubt. United States v. McDowell, 250 F.3d 1354, 1364-65 (11th Cir. 2001).

                                                8
SunTrust robber. From this evidence, a reasonable jury could conclude beyond a

reasonable doubt that Chappell was the SunTrust bank robber.

      Further, contrary to Chappell’s contention, his conviction did not rest

entirely on this “jailhouse confession” testimony, and the other evidence

summarized above provides compelling circumstantial proof that Chappell was the

SunTrust robber. The absence of fingerprint or other physical evidence does not

render the jury’s verdict unreasonable given the circumstantial evidence that

Chappell was the SunTrust bank robber. See United States v. Calderon, 127 F.3d

1314, 1324 (11th Cir. 1997) (explaining that a jury verdict must stand “unless no

trier of fact could have found guilt beyond a reasonable doubt” (quotation marks

omitted)).

B.    Sixth Amendment Confrontation Clause

      Chappell argues that the district court violated his Sixth Amendment

confrontation rights by improperly limiting his cross-examination of Preston, who

saw Chappell before the robbery, and Gresham, Chappell’s cellmate. Subject to

the Sixth Amendment’s Confrontation Clause, the district court has wide latitude

to limit cross-examination “‘based on concerns about, among other things,

confusion of the issues or interrogation that is repetitive or only marginally

relevant.’” United States v. Arias-Izquierdo, 449 F.3d 1168, 1178 (11th Cir. 2006)



                                           9
(quoting United States v. Baptista-Rodriguez, 17 F.3d 1354, 1370 (11th Cir.

1994)). “The Confrontation Clause is violated if a criminal defendant can

demonstrate that he was prohibited from engaging in otherwise appropriate cross-

examination designed to show bias on the part of the witness, and thereby to

expose to the jury the facts from which jurors could appropriately draw inferences

relating to the reliability of the witness.” United States v. Orisnord, 483 F.3d 1169,

1178 (11th Cir.), cert. denied, ___ U.S. ___, 128 S. Ct. 673 (2007) (quotation

marks omitted). “The test for the Confrontation Clause is whether a reasonable

jury would have received a significantly different impression of the witness’

credibility had counsel pursued the proposed line of cross-examination.” Id. at

1179. The Sixth Amendment is satisfied if “sufficient information is elicited from

the witness from which the jury can adequately assess possible motive or bias.”

Id.3

       1.      Gresham 4

       3
       We review a district court’s restrictions on cross-examination for abuse of discretion.
Orisnord, 483 F.3d at 1178.
       4
         On appeal, Chappell argues that the district court improperly limited his cross-
examination of government witnesses who testified that Chappell confessed to the bank robbery
while they were housed together in jail. Chappell does not identify those witnesses by name or
analyze them individually. Of the three government witnesses that testified about a jailhouse
confession (Gresham, Williams and Sheffield), Chappell asserted a Confrontation Clause
argument in the district court only with regard to Gresham.
        Further, Chappell sought to introduce certified copies of Williams’s and Sheffield’s prior
convictions and review those convictions on cross-examination, but the district court excluded
this evidence and testimony as unduly cumulative because the convictions already had been

                                                10
       At the time of trial, Gresham had two pending state court drug charges.

Chappell wanted to inquire into these pending charges on cross-examination “to

question his interest and his motivations and his biases and his eagerness to testify

favorably to the Government to receive favorable treatment” in the state court

cases. Out of the presence of the jury, the district court allowed the parties to

question Gresham, who testified that: (1) he had not received any promises

regarding his pending state court charges; and (2) he did not think he would get

any benefit with regard to those charges by testifying for the government in

Chappell’s case. The district court prohibited Chappell from asking about the

pending state charges in front of the jury.

       However, Gresham did testify about his federal charges and sentence. On

direct examination before the jury, Gresham testified that he had pled guilty in

March 2007 to federal drug charges and that he understood how a Rule 35 motion

might reduce his federal sentence. On cross-examination, Chappell reviewed

Gresham’s two federal drug convictions and the mandatory minimum sentences he

faced on those charges. Gresham also admitted that: (1) he had pled guilty; (2) he

had received a 60-month sentence; (3) he did not want to serve a long prison


covered on direct examination. Chappell does not challenge these evidentiary rulings on appeal
and does not identify any line of questioning as to Williams and Sheffield that he should have
been allowed to pursue. Thus, with respect to these three witnesses, we review Chappell’s
Confrontation Clause claim only as to Gresham.

                                              11
sentence; (4) he was trying to get the shortest sentence possible; (5) under the

terms of his plea agreement, he could get his sentence reduced for providing

substantial assistance in the prosecution of another person, but only if the

government filed a motion; (6) he already had received one sentence reduction; and

(7) he hoped to get a further reduction for his testimony in Chappell’s trial.

       Here, there was no showing that Gresham’s pending state drug charges were

relevant to the facts of Chappell’s bank robbery case or that Gresham made a deal

with the government with regard to his pending state charges. Indeed, Gresham

testified that he did not expect to receive any favorable treatment as to his state

charges for testifying in Chappell’s federal trial. Thus, Gresham’s pending state

drug charges were only “marginally relevant.” See Francis v. Dugger, 908 F.2d

696, 699, 702 (11th Cir. 1990) (concluding, on habeas review, that trial court did

not violate Confrontation Clause in prohibiting defendant from asking government

witness about pending unrelated murder charge because it was only “marginally

relevant”).5 Furthermore, Chappell was permitted to explore on cross-examination

Gresham’s motives for testifying for the government, including his hope for a



       5
         Like the district court, we reject Chappell’s argument that Gresham was a “star” or
“key” witness for the government. The government’s case against Chappell was made by
piecing together circumstantial evidence using the testimony of numerous witnesses, of which
Gresham was only one. As the district court noted, this trial had no star or key government
witness.

                                              12
reduced sentence on his federal drug charges upon a Rule 35 motion by the

government. In other words, sufficient information was elicited from Gresham for

the jury to adequately assess his possible bias. Under the circumstances, we cannot

say the district court violated the Confrontation Clause or abused its discretion in

prohibiting cross-examination as to Gresham’s pending unrelated state charges.

       2.     Preston

       Preston gave a statement to law enforcement about seeing Chappell on the

morning of the robbery and agreed to be a witness in Chappell’s case on August

14, 2006. On March 20, 2007, Preston was placed on eight years’ probation for a

state felony theft by receiving offense.6 In addition, on October 5, 2007, ten days

prior to Chappell’s trial, Preston was arrested and charged with a misdemeanor

theft by receiving offense and probation violation. At the time of trial, Preston was

out on bond on the pending state charge.

       At trial, Chappell wanted to question Preston about his prior felony theft by

receiving offense, his probationary status for that felony offense and his recent

arrest on the state misdemeanor charge. During a proffer outside the jury’s

presence, Preston testified that the federal prosecutor had not promised him any


       6
          However, because the theft offense was adjudicated under Georgia’s first offender
statute, it was not considered a “conviction.” See O.C.G.A. § 42-8-60 (permitting court to defer
proceedings, place first offender defendant on probation without a judgment of guilt and dismiss
the charges once defendant completes the probationary term).

                                               13
benefit for his testimony. The district court found that, because Preston agreed to

testify and gave a statement before he was placed on state probation on March 20,

2007 or arrested on October 5, 2007, those events were too remote and irrelevant to

show bias. The district court limited the cross-examination to whether Preston was

on state probation, whether he had been charged with violating that probation and

whether he hoped to benefit from his testimony. After the jury returned, Preston

admitted on cross-examination that he currently was on state probation and faced a

potential probation violation, but denied that he hoped to benefit favorably by

testifying for the federal government in Chappell’s trial.

      We cannot say the district court abused its discretion in concluding that the

possibility of bias on account of these state matters was remote. Chappell made no

showing of a deal between Preston and either state or federal prosecutors, making

these pending state charges only marginally relevant. See Francis, 908 F.2d at 702.

Moreover, the district court allowed Chappell to question Preston about his current

probationary status and the threat of a probation violation. Thus, Chappell was able

to elicit sufficient information for the jury to adequately assess Preston’s possible

bias. The additional information Chappell wanted to elicit about Preston’s theft-

offense probation and his pending state charge for misdemeanor theft would not

have given a reasonable jury a significantly different impression of Preston’s



                                          14
credibility. Therefore, the district court did not violate the Confrontation Clause or

abuse its discretion in limiting Preston’s cross-examination.

C.     Rule 404(b) Evidence

       Chappell argues that the district court violated Federal Rule of Evidence

404(b) by permitting Williams to testify about Chappell’s jewelry store robbery.

       Under Rule 404(b), extrinsic evidence of prior bad acts may be admitted

only for purposes other than proof of bad character. Fed. R. Evid. 404(b).7

Evidence of criminal activity other than the offense charged is not subject to Rule

404(b) analysis, however, when the evidence is “(1) an uncharged offense which

arose out of the same transaction or series of transactions as the charged offense,

(2) necessary to complete the story of the crime, or (3) inextricably intertwined

with the evidence regarding the charged offense.” United States v. Ellisor, 522

F.3d 1255, 1269 (11th Cir. 2008). Such evidence is admissible if it is “linked in

time and circumstances with the charged crime, or forms an integral and natural

part of an account of the crime, or is necessary to complete the story of the crime

for the jury.” United States v. Williford, 764 F.2d 1493, 1499 (11th Cir. 1985).


       7
        Rule 404(b) states:
       Evidence of other crimes, wrongs, or acts is not admissible to prove the character of
       a person in order to show action in conformity therewith. It may, however, be
       admissible for other purposes, such as proof of motive, opportunity, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident . . . .
Fed. R. Evid. 404(b).

                                                15
Even if the evidence meets this test, it still may be excluded if the “probative value

‘is substantially outweighed by the danger of unfair prejudice.’” United States v.

Fortenberry, 971 F.2d 717, 721 (11th Cir. 1992) (quoting Fed. R. Evid. 403).8

       Williams testified that, two months prior to the bank robbery, Chappell

offered to sell him some jewelry he said he had stolen from a jewelry store.

Williams declined and, a month later, Chappell told Williams that he needed to see

Hunt to get money for the jewelry. After stopping to see Hunt, Chappell told

Williams he still needed money and asked Williams if he would help rob a bank.

       Chappell’s attempt to recruit Williams to rob a bank was both relevant and

probative of Chappell’s identity as the SunTrust bank robber. Chappell’s

statement about the jewelry store robbery was necessary to explain the relationship

between Chappell and Williams and gave context to Chappell’s bank robbery

request. Had the jewelry store robbery testimony been excluded, the jury would

have been led to the mistaken belief that Chappell asked Williams out of the blue

to rob a bank. The testimony about the jewelry store robbery established that

Chappell felt comfortable talking with Williams about committing illegal acts. As

such, Williams’s recounting of Chappell’s jewelry store robbery statement was

inextricably intertwined with his testimony about Chappell’s attempt to recruit him


       8
         We review admission of prior bad acts evidence for abuse of discretion. Ellisor, 522
F.3d at 1267.

                                               16
to commit a bank robbery. Given that this testimony was probative of identity–the

key question in the case–we cannot say that its probative value was substantially

outweighed by the danger of unfair prejudice. Accordingly, we find no abuse of

discretion.   For all the foregoing reasons, we affirm Chappell’s bank robbery

conviction.

      AFFIRMED.




                                         17